Citation Nr: 0714470	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
peptic ulcers claimed as secondary to medication prescribed 
by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in November 2005.  

The issue on appeal was originally before the Board in June 
2006 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran has claimed that he has a peptic ulcer as a 
result of being prescribed Naprosyn by VA to treat arthritic 
pain.  He is requesting compensation for the disability.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in 
September 2002, the amended version of 38 U.S.C.A. § 1151 
applies to his appeal.  Thus, the veteran must show that the 
proximate cause of his ulcer was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment in question 
or an event which was not reasonably foreseeable.  

The first question to address is whether VA actually 
prescribed the medication in question which resulted in the 
peptic ulcer.  In June 2006, the Board remanded the issue on 
appeal, in part, for VA to obtain copies of all relevant VA 
medical records, not already of record, including all VA 
records pertaining to the prescription of Naprosyn for the 
veteran prior to April 1998.  A review of the claims file 
reveals that the records have not been associated with the 
claims file.  It is not apparent to the Board if the records 
were actually requested as directed by the June 2006 remand.  
The records of VA's treatment of the veteran prior to April 
1998 are vital to the outcome of this claim.  As the evidence 
stands at the time of this remand, there is no objective 
evidence of record indicating that VA actually prescribed the 
medication which was found to have caused the peptic ulcer.  
There are VA treatment records dated subsequent to April 1998 
but none dated prior.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holding in 
that case is precedent to be followed in all cases presently 
in remand status.  Id.  A remand is required in order to 
comply with the Board's June 2006 remand instructions.  

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78  
(1999).

A private medical record dated in April 1998 indicated the 
veteran reported no history of gastrointestinal bleeding in 
the past but had had melena for the preceding four or five 
days.  It was noted that the veteran had been prescribed 
Naprosyn.  The pertinent impression was actively bleeding 
duodenal apical ulcer probably secondary to naproxen use.  

To aid in the adjudication of this case, VA arranged for a VA 
examination to be conducted to determine if the veteran 
currently had an ulcer as a result of use of Naproxen which 
was prescribed by VA.  The veteran was examined in January 
2007.  He reported that he had a bleeding ulcer following use 
of Naproxen twice a day for about six months which was 
prescribed to treat arthritic pain.  In April 1998, the 
veteran was found to have a bleeding duodenal ulcer.  The 
ulcer was cauterized and the veteran had had no recurrent 
episodes of upper gastrointestinal bleeding.  He stopped 
using nonsteroidal anti-inflammatory drugs (NSAID).  The 
pertinent impressions were duodenal ulcer and history of 
NSAID use prior to development of duodenal ulcer.  The 
examiner noted that the veteran developed a duodenal ulcer 
after approximately six months of the use of Naproxen twice 
daily.  The examiner noted that NSAID drugs, especially when 
they are used on patients aged greater than 60, and for a 
prolonged duration of time increase the risk of developing 
NSAID related gastrointestinal complications.  The examiner 
opined that, as the veteran was at high risk from NSAID 
induced ulcers, he should have been considered for 
prophylaxis with Misoprostol or proton pump inhibitors based 
on the guidelines for treatment and prevention of induced 
ulcers as set out in the American Journal of 
Gastroenterology, 1998, volume 93, page 2037.  The examiner 
then noted that not every patient who uses Naproxen developed 
peptic ulcer disease and, based on this, he opined that the 
proximate cause of the veteran's disability was not due to 
carelessness, negligence, lack of proper skill, error of 
judgment or similar incident of fault on the part of VA in 
furnishing the medical treatment in question, but was an 
event which was reasonably foreseeable.  The examiner found 
that the event was foreseeable because the veteran was age 
greater than 60 and was using Naproxen for six months.  
"Hence, he should have been on either a proton pump 
inhibitor or Misoprostol to prevent peptic ulcer disease."  
The Board finds that a clarification of this opinion is 
required.  It appears to the Board that the examiner was 
stating there was no fault on the part of VA in prescribing 
the medication but then also seemed to indicate that VA 
should have prescribed a proton pump inhibitor or Misoprostol 
to prevent peptic ulcer disease which would seem to indicate 
fault on the part of VA which resulted in the ulcer in 
question.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should obtain 
copies of all relevant VA medical records 
not already of record, including all VA 
records pertaining to the prescription of 
Naprosyn for the appellant prior to April 
1998.  The AMC or the RO should also 
incorporate into the record copies of all 
information (if any) that was provided to 
the appellant by VA concerning the side 
effects of taking Naprosyn.  

2.  If it is documented that the veteran 
was prescribed Naprosyn by VA prior to 
April 1998, the examiner who promulgated 
the report of the January 2007 VA 
examination should be contacted and 
requested that he express an opinion as 
to whether the failure of VA to 
prescribed a proton pump inhibitor or 
Misoprostol to prevent peptic ulcer 
disease which occurred in 1998 is 
indicative of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; or, 
an event not reasonably foreseeable.  The 
examiner should cite to the specific 
evidence in the claims file demonstrating 
VA prescribed the medication in question.

In the event the examiner who conducted 
the January 2007 VA examination is not 
available, VA should arrange for an 
appropriately qualified health care 
professional to examine the veteran and 
provide the requested opinions.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

